83454: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19228: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83454


Short Caption:EGOSI VS. EGOSI (CHILD CUSTODY)Court:Supreme Court


Related Case(s):76144


Lower Court Case(s):Clark Co. - Eighth Judicial District - D540174Classification:Civil Appeal - Family Law - Fast Track Child Custody


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:10/12/2021 / Kunin, IsraelSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantYoav EgosiAniela Krystyna Szymanski
							(Law Office of Aniela K. Szymanski, Esq.)
						


RespondentPatricia EgosiJennifer Isso
							(Isso & Hughes Law Firm)
						Emily M. McFarling
							(McFarling Law Group)
						Amy A. Porray
							(McFarling Law Group)
						





Docket Entries


DateTypeDescriptionPending?Document


09/01/2021Filing FeeFiling Fee Paid. $250.00 from Nevada Legal Forms.  Check no. 5329. (SC)


09/01/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


09/01/2021Notice/OutgoingIssued Notice Regarding Deadlines/Fast Track Child Custody. (SC)21-25542




09/08/2021Notice/IncomingFiled Respondent's Notice of Appearance for Emily McFarling, Esq. (SC)21-26012




09/10/2021Notice of Appeal DocumentsFiled (SEALED) District Court Exhibit List. (SC)


09/14/2021Notice of Appeal DocumentsFiled Documents from District Court Clerk. Plaintiff's Motion for Reconsideration, Reopen Discovery and Other Related Relief. Filed in District Court 08/09/21. (SC)21-26570




09/14/2021Notice of Appeal DocumentsFiled Documents from District Court Clerk. Order filed in the district court 08/26/21. (SC).21-26571




09/20/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 04/13/21, 04/14/21 and 05/20/21.  To Court Reporter: Kim Gurule. (SC)21-27128




09/20/2021Notice/IncomingFiled Proper Person Appellant's Amended Certificate of Service. (SC)21-27133




09/27/2021Order/ProceduralFiled Order/Transmit Record. Record due: 30 days. (SC)21-27731




09/27/2021Docketing StatementFiled Proper Person Civil Docketing Statement. (SC)21-27787




09/29/2021Order/ProceduralFiled Order. Pursuant to the notice of appearance filed September 8, 2021, the clerk of this court shall add Emily McFarling and McFarling Law Group to the docket in this appeal as counsel for respondent. (SC)21-27972




10/06/2021Notice/IncomingFiled Appellant's Notice of Appearance for Aniela K. Szymanski. (SC)21-28664




10/11/2021MotionFiled Appellant's Motion to Extend Time to File Fast Track Statement. (SC)21-29183




10/12/2021Order/ProceduralFiled Order.  The clerk of this court shall add Aniela K. Szymanski and the Law Office of Aniela K. Szymanski to the docket in this appeal as counsel for appellant.  Because both parties are now represented by counsel, this appeal is hereby referred to this court's settlement program.  The deadlines to file documents in this appeal are suspended pending further order of this court.  (SC)21-29213




10/12/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Israel Kunin. (SC)21-29303




10/15/2021Record on Appeal DocumentsFiled SEALED Record on Appeal. Vols. 1 - 45.  (SC)


10/20/2021Order/ProceduralFiled Order Denying Motion. On October 11, 2021, appellant filed a motion for extension of time to file the fast track statement.  In light of this matter being referred and assigned to the NRAP 16 settlement conference program on October 12, 2021, the motion is denied as moot. (SC)21-30163




10/26/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for January 7, 2022, at 9:00 AM. (SC)21-30941




11/02/2021MotionFiled Respondent's Motion for Exemption from Settlement Program and to Reinstate Timelines for Requesting Transcripts and for Briefing. (SC)21-31553




11/18/2021Order/ProceduralFiled Order Denying Motion.  Respondent has filed a motion requesting exemption from the settlement program and reinstatement of the timelines for requesting transcripts and briefing.  As this matter has already been assigned to the NRAP 16 settlement conference program, all communications regarding this matter should be addressed directly to the assigned settlement judge.  Accordingly, the motion is denied.  (SC)21-33264




11/30/2021Settlement Program ReportFiled Amended ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC)21-34110




12/06/2021TranscriptFiled Notice from Court Reporter. Maria Balagtas stating that the requested transcripts were delivered.  Dates of transcripts: 4/1/21, 4/14/21, and 5/20/21. (SC)21-34693




12/07/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated Pursuant to NRAP 3E.  Appellant(s): 40 days fast track statement and appendix. (SC)21-34816




01/13/2022Notice/IncomingFiled Respondent's Notice of Association of Counsel Amy A. Porray. (SC)22-01455




01/18/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's fast track statement and appendix &#8203;due: January 25, 2022. (SC)22-01673




01/25/2022AppendixFiled Appellant's Joint Appendix. (REJECTED PER NOTICE FILED ON 1/26/22) (SC)


01/25/2022AppendixFiled Appellant's Joint Appendix. (REJECTED PER NOTICE FILED ON 1/26/22) (SC) mmercier


01/25/2022AppendixFiled Appellant's Joint Appendix. (REJECTED PER NOTICE FILED ON 1/26/22) (SC)


01/25/2022AppendixFiled Appellant's Joint Appendix. (REJECTED PER NOTICE FILED ON 1/26/22) (SC)


01/25/2022Fast Track BriefFiled Appellant's Fast Track Statement. (SC)22-02570




01/26/2022Notice/OutgoingIssued Notice of Rejection of Deficient Appendix. Corrected appendix due: 5 days. (SC)22-02601




01/27/2022MotionFiled Appellant's Motion to Partially Seal Joint Appendix Vols. 16-19. (SC)22-02819




01/27/2022AppendixFiled Joint Appendix. Vols. 1-15 (REJECTED, NO COVER PAGES OR INDEX, ATTORNEY FILED CORRECTED VOLS. 1-15)


01/27/2022AppendixFiled Joint Appendix. Vol. 1. (SC)22-02839




01/27/2022AppendixFiled Joint Appendix. Vol. 2. (SC)22-02840




01/27/2022AppendixFiled Joint Appendix. Vol. 3. (SC)22-02841




01/27/2022AppendixFiled Joint Appendix. Vol. 4. (SC)22-02842




01/27/2022AppendixFiled Joint Appendix. Vol. 5. (SC)22-02843




01/27/2022AppendixFiled Joint Appendix. Vol. 6. (SC)22-02844




01/27/2022AppendixFiled Joint Appendix. Vol. 7. (SC)22-02845




01/27/2022AppendixFiled Joint Appendix. Vol. 8. (SC)22-02846




01/27/2022AppendixFiled Joint Appendix. Vol. 9. (SC)22-02847




01/27/2022AppendixFiled Joint Appendix. Vol. 10. (SC)22-02848




01/27/2022AppendixFiled Joint Appendix. Vol. 11. (SC)22-02849




01/27/2022AppendixFiled Joint Appendix. Vol. 12. (SC)22-02850




01/27/2022AppendixFiled Joint Appendix. Vol. 13. (SC)22-02851




01/27/2022AppendixFiled Joint Appendix. Vol. 14. (SC)22-02852




01/27/2022AppendixFiled Joint Appendix. Vol. 15. (SC)22-02854




01/27/2022AppendixFiled Joint Appendix Certificate of Service. (SC)22-02855




02/03/2022Order/ProceduralFiled Order Denying Motion. Appellant has filed a motion to have several volumes of the appendix filed under seal. The motion is denied without prejudice. The volumes of the appendix received on January 31, 2022, will remain confidential pending this court's ruling on any renewed motion to file the appendix under seal.    (SC)22-03673




02/15/2022Fast Track BriefFiled Respondent's Fast Track Response. (SC)22-05128




03/01/2022Fast Track BriefFiled Appellant's Reply to Fast Track Response. (REJECTED PER NOTICE FILED ON 3/2/22) (SC)


03/02/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-06636




03/02/2022Fast Track BriefFiled Appellant's Reply to Fast Track Response. (SC)22-06724




03/02/2022MotionFiled Appellant's Motion to Partially Seal Joint Appendix. (SC)22-06727




03/03/2022Case Status UpdateFast Track Briefing Completed. (SC)


03/11/2022Order/ProceduralFiled Order Granting Motion.  Appellant has filed an unopposed motion to seal volumes 16, 17, 18, and 19 of the joint appendix.  The clerk of this court shall file the volumes received on January 31, 2022, under seal.  (SC)22-07792




03/11/2022AppendixFiled Joint Appendix, Volumes 16, 17, 18, and 19. (FILED UNDER SEAL PER ORDER FILED 3/11/22). (SC)


06/17/2022Order/DispositionalFiled Order Affirming in Part, Vacating in Part, and Remanding. "ORDER the judgement of the district court AFFIRMED IN PART AND VACATED IN PART AND REMAND this matter to the district court for proceedings consistent with this order."   fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/KP/MG. (SC)22-19228




07/12/2022RemittiturIssued Remittitur.  (SC)22-21829




07/12/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)



Combined Case View